Citation Nr: 0531841	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  04-31 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for diabetes mellitus due 
to herbicide exposure.



ATTORNEY FOR THE BOARD

Jon M. Jeffreys, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1964 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought on 
appeal. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not have active service in the Republic 
of Vietnam during the Vietnam era.  There is no evidence to 
show that the veteran was exposed to herbicides.

3.  There is no competent medical evidence showing that the 
veteran was diagnosed as having diabetes mellitus within one 
year following separation from service.

4.  There is no evidence that the veteran has diabetes 
mellitus, currently.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100,5102,5103, 5103A, & 5107 (West 
2002); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In August 2001, VA issued regulations to implement 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, & 3.326(a) 
(2004).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in January 2002, prior to the initial 
decision on the claim in December 2002, as well as in a 
September 2004 letter.  Therefore, the timing requirement of 
the notice as set forth in Pelegrini has been met and to 
decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1)  inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2)  inform the claimant about the information and 
evidence that VA will seek to provide; (3)  inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4)  request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the RO informed the veteran in the January 2002 
VCAA letter about the information and evidence that is 
necessary to substantiate the claim for service connection.  
Specifically, the letter stated that,

To establish entitlement for service 
connected disability benefits, the 
evidence must show three things:  (1) . . 
. an injury in military service or a 
disease that began in or was made worse 
during military service, or an event in 
service which caused injury or disease; 
(2)  a current physical or mental 
disability; . . . [and] (3)  a 
relationship between ...current disability 
and an injury, disease, or event in 
service.

In addition, the RO informed the veteran in the January 2002 
letter about the information and evidence that the VA would 
seek to provide including obtaining evidence kept by VA and 
any other federal government agency; requesting private 
treatment records if the veteran completed a release form; 
and obtaining medical records from a VA facility if the 
veteran provided the location and dates of treatment.  The RO 
also informed the veteran what type of evidence it would 
consider in reviewing applications and making decisions on 
claims for service connection.

Further, the RO notified the veteran in the January 2002 
letter about the information and evidence that he was 
expected to provide.  Specifically, the RO told the veteran 
that he must submit "treatment reports, and/or statements 
from doctors who have treated you."  Also, the RO informed 
the veteran that failure to submit the evidence within one 
year from the date of the January 2002 letter could have 
adverse consequences as to the start date of compensation 
payments if entitlement is established.

Finally, the Board notes that, in the December 2002 rating 
action and the September 2004 statement of the case, the RO 
informed the veteran of the reasons for the denial of his 
service connection claim and, in so doing, notified him of 
the evidence that was needed to substantiate this issue.  

All that the VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  

Additionally, the duty to assist the veteran has been 
satisfied in this case.  All available service medical and 
personnel records as pertinent to the years of service are in 
the claims folder and were reviewed by both the RO and the 
Board in connection with the veteran's claim.  VA has also 
assisted the veteran throughout the course of this appeal by 
providing him with SOCs and SSOCs which informed him of the 
laws and regulations relevant to the veteran's claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

Background and Evidence

The veteran's service medical records and personnel file were 
provided by the National Personnel Records Center (NPRC).

A review of the veteran's personnel records, specifically AF 
Form 7 (Airman Military Record) confirms that he served in 
Thailand from October 1966 until October 1967.  The personnel 
records fail to show that he had incountry service in 
Vietnam.

The veteran's service medical records, specifically his 
entrance and separation Standard Forms 88 (Report of Medical 
Examination) and his Standard Form 600 (Chronological Record. 
of Medical Care), show no diagnosis or findings of diabetes 
mellitus during service.

The veteran indicated that he has been receiving treatment 
from Doctor D.M. for diabetes mellitus since November 2001.  
The RO attempted to secure the private medical records of the 
veteran, however, the physician failed to respond to the 
request.

The veteran stated in his VA Form 9 (Appeal to Board of 
Veterans' Appeals) that he had "several temp. duty 
assignments to Viet Nam 48-72 hrs. with no documentation" 
and that he received "exposure to herbicides in both 
Thailand [and] Viet Nam."

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  Certain conditions, 
such as diabetes mellitus, will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service. 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, certain 
diseases, including Type II diabetes mellitus, shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, specifically:  
2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and 
picloram.  38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) 
also provides that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be  presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(d)(6)(iii).  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Id.  

Throughout the current appeal, the veteran has argued that 
diabetes mellitus was caused by his exposure to herbicides.  
Diabetes mellitus can be presumptively linked to a veteran's 
exposure to herbicides; however, it must be shown that the 
veteran served in Vietnam or that his service involved duty 
or visitation in Vietnam.  The veteran stated in his VA Form 
9 (Appeal to Board of Veterans' Appeals) that he had 
"several temp. duty assignments to Viet Nam 48-72 hrs. with 
no documentation" and that he received "exposure to 
herbicides in both Thailand [and] Viet Nam."  The 
presumption of service connection based on herbicide exposure 
does not extend to service in Thailand, and a review of the 
veteran's personnel and service medical records does not 
corroborate that he ever spent time in Vietnam or was exposed 
to herbicides.  Moroever, the veteran has not provided any 
other evidence to show that his service involved duty or 
visitation in Vietnam.

In addition, a thorough review of the service medical records 
shows that there is no evidence of diabetes mellitus.  The 
Board notes that although the RO requested private medical 
records from the veteran's physician, the physician failed to 
respond.  There is no competent medical evidence that the 
veteran currently has diabetes or that it manifested itself 
to a degree of 10 percent or more within one year of his 
service discharge.  Concerning a current diagnosis, the Board 
notes that, in order for service connection to be granted for 
a disability, evidence must show that the veteran currently 
has the disability for which benefits are being claimed.  
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  

Based upon the competent evidence of record, the Board 
concludes that diabetes mellitus was not manifested during 
service or for many years after separation from service.  
There is no current evidence of diabetes mellitus.  For these 
reasons, the Board finds that the preponderance of the 
evidence in this case is against the claim for service 
connection for diabetes mellitus.  Therefore, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  


ORDER

Service connection for diabetes mellitus is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


